The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on March 14, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: March 14, 2019




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                            )            Chapter 7
                                                      )
    ASHLEY ANN-MARIE McZEAL,                          )            Case No. 14-15947
        Debtor.                                       )
                                                      )            Judge Arthur I. Harris
                                                      )
    MARVIN A. SICHERMAN,                              )
    TRUSTEE,                                          )
        Plaintiff.                                    )            Adversary Proceeding
                                                      )            No. 16-1119
    v.                                                )
                                                      )
    WORLD AUTO NETWORK INC.,                          )
       Defendant.                                     )

                                MEMORANDUM OF OPINION 1

             This matter is currently before the Court on plaintiff-trustee Marvin A.

Sicherman’s motion for partial summary judgment. The trustee seeks summary

judgment on seven counts under federal and state law stemming from the debtor


1
    This Opinion is not intended for official publication.



16-01119-aih         Doc 58    FILED 03/14/19         ENTERED 03/15/19 10:34:55               Page 1 of 23
Ashley Ann-Marie McZeal’s prepetition purchase of a used vehicle from World

Auto Network (“World Auto”). For the reasons that follow, the Court grants

summary judgment in favor of the trustee as to liability on count two and denies

summary judgment as to liability on all remaining counts.

                                  JURISDICTION

      This Court has jurisdiction over this adversary proceeding under 28 U.S.C.

§§ 1334 and 157(a) and Local General Order 2012-7 of the United States District

Court for the Northern District of Ohio. Both the trustee and World Auto have

expressly consented to this Court conducting a jury trial and entering final

judgment on the trustee’s claims in this proceeding. Therefore, the Court need not

determine whether the claims are core or non-core. See 28 U.S.C. § 157(c) and (e);

Wellness Intern. Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1949 (2015) (“Article III

permits bankruptcy courts to decide Stern claims submitted to them by consent.”).

                            PROCEDURAL HISTORY

      On September 16, 2014, Ashley Ann-Marie McZeal (“McZeal”) filed a

voluntary petition for relief under Chapter 7 of the Bankruptcy Code.

(Case No. 14-15947, Docket No. 1). McZeal listed World Auto as a creditor

holding an unsecured nonpriority claim on her Schedule F and amended her




                                          2




16-01119-aih   Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55      Page 2 of 23
Schedules B and C to include a potential claim against World Auto. (Case

No. 14-15947, Docket No. 8).

      On September 16, 2016, the Chapter 7 trustee, Marvin A. Sicherman, filed

this adversary proceeding against World Auto alleging seven counts on behalf of

McZeal’s bankruptcy estate. Count one seeks damages for violation of the deposit

requirements of the Ohio Consumer Sales Practices Act and the Ohio

Administrative Code. Count two seeks damages for a sale at a price over the

advertised price in violation of the Ohio Consumer Sales Practices Act and the

Ohio Administrative Code. Count three seeks damages for raising the price of a

vehicle to a specific consumer in violation of the Ohio Consumer Sales Practices

Act and the Ohio Administrative Code. Count four seeks damages for charging an

interest rate in excess of the legal maximum of 25 percent imposed by the Ohio

Retail Installment Sales Act, Ohio usury law, and the Ohio Consumer Sales

Practices Act. Count five seeks damages for violating the prohibition against spot

delivery agreements contained in the Ohio Consumer Sales Practices Act and the

Truth in Lending Act. Count six seeks damages for fraud, fraud in the inducement,

and misrepresentation. Count seven seeks damages for failing to properly disclose

and calculate a finance charge and annual percentage rate in violation of the Truth

in Lending Act.

                                         3




16-01119-aih   Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55      Page 3 of 23
       On November 30, 2018, the trustee filed a motion for partial summary

judgment. (Docket No. 51). On January 23, 2019, World Auto filed a response to

the motion. (Docket No. 54). The trustee had previously filed a reply on

January 4, 2019. (Docket No. 52).

       In his motion for partial summary judgment, the trustee is seeking a

determination as to liability only. The issue of damages, if any, will presumably be

decided at trial.

                                 BACKGROUND

       Unless otherwise indicated, the following facts are undisputed. On or about

June 11, 2014, McZeal purchased a 2008 Nissan Rogue from World Auto. To

complete this transaction, McZeal and a representative of World Auto executed a

number of documents. All of these documents appear to have been signed on

June 11, 2014, although it is unclear in what order the documents were signed or if

they were signed at the same time.

       The documents relevant to this motion that are all dated June 11, 2014,

consist of (1) a three-page “Buyer’s Order” (Docket No. 54, Exhibit 2); (2) a

six-page “Retail Installment Contract and Security Agreement” (Docket No. 54,

Exhibit 4); (3) a two-page “Bill of Sale” (Docket No. 54, Exhibit 1); (4) a two-page




                                          4




16-01119-aih    Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55     Page 4 of 23
“Retail Motor Vehicle Credit Application” (Docket No. 52-1); and (5) a one-page

“Spot Delivery Agreement” (Docket No. 54, Exhibit 7).

                                   “Buyer’s Order”

      McZeal and a representative of World Auto signed a “Buyer’s Order” that

generally outlines McZeal’s agreement to purchase the vehicle from World Auto

for the stated price and to complete any documents necessary for the transaction.

The “Buyer’s Order” lists the specific details of the vehicle, including the year,

make, model, and sale price. The “Buyer’s Order” also provides information

related to goods to be traded in, stating in pertinent part:

      Trade-in Vehicle. You will transfer title to the Trade-in Vehicle to us
      free of all liens except those noted on this Contract. You give
      permission to us to contact the lienholder(s) for payoff information. If
      the payoff information that we obtain from the lienholder(s) differs
      from the amount disclosed in this Contract, you agree to pay the
      difference to us if the actual amount of the balance owed is greater
      than the amount listed in this Contract. If the actual amount of the
      balance owed is less than the amount listed in this Contract, then we
      will pay you the difference.

The “Buyer’s Order” provides information related to refunding any deposits made.

The “Agreement to Purchase” section on page 2 states:

      Agreement to Purchase. You agree to buy the Vehicle from us for
      the price stated in this Contract. You agree to sign any documents
      necessary to complete this transaction. Unless you have cancelled this
      Contract under the condition described in the Manufacturer section, if
      you refuse to take delivery of the Vehicle, we can keep any deposits
      you have made to us, and you will be liable to us for all of our
                                           5




16-01119-aih   Doc 58    FILED 03/14/19     ENTERED 03/15/19 10:34:55     Page 5 of 23
          damages and expenses in connection herewith, including but not
          limited to reasonable attorneys’ fees.

The “Manufacturer” section, also on page 2, adds to the refund terms, stating:

          If you cancel this Contract under the terms of this section, we will
          refund to you any amounts you have paid to us. If you have delivered
          a Trade-in Vehicle to us, we will return it to you. If we have already
          sold the Trade-in Vehicle, we will pay you the trade-in allowance
          after adjusting for any payoff to a lienholder.

          The “Buyer’s Order” anticipates the possibility of the seller financing the

purchase in a section on page 2 labeled “Retail Installment Contract.” This section

states:

          Retail Installment Contract. In the event that you and we enter into
          a retail installment contract for the financing of the purchase of the
          Vehicle, the terms of the retail installment contract will control any
          inconsistencies between this Contract and the retail installment
          contract.

          On page 3, in the signatures section, both McZeal and a representative of

World Auto signed the document.

                  “Retail Installment Contract and Security Agreement”

          McZeal and a representative of World Auto also executed a “Retail

Installment Contract and Security Agreement” that generally outlines the terms of

financing the purchase of the vehicle from World Auto. On page 1, a boxed area

displays the “Federal Truth-in-Lending Disclosures” and lists the details of the

contract: a 25 percent annual percentage rate; a $6,434.48 finance charge; $12,610
                                             6




16-01119-aih      Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55      Page 6 of 23
in credit provided to the buyer; a total payment equal to $19,044.48 after the buyer

made all scheduled payments; the total sale price of $21,544.48, including a down

payment of $2,500; and the detailed payment schedule beginning July 11, 2014,

that required 42 monthly payments in the amount of $453.44. On the bottom of

this page, McZeal initialed “AM.”

      On page 6, a signature box indicates that the “Retail Installment Contract

and Sales Agreement” is the entire agreement, stating:

      Entire Agreement. Your and our entire agreement is contained in this
      Contract. There are no unwritten agreements regarding this Contract.
      Any change to this Contract must be in writing and signed by you and
      us.

McZeal signed her name on the signature line below.

                                    “Bill of Sale”

      McZeal and a representative of World Auto also signed a “Bill of Sale” that

describes the vehicle and outlines the terms and conditions of the purchase. The

“Bill of Sale” also anticipates that the buyer may finance the purchase and that

such financing may be controlled by an installment sale contract. On page 2 of the

“Bill of Sale,” a section titled “Terms and Conditions” states, in relevant part:

      2. Page one and page two of this agreement, together with any
      installment sale contract, shall constitute the entire agreement between
      the parties pertaining to the subject matter hereof and supersede all
      prior agreements, understandings, negotiations and discussions,
      whether oral or written, of the parties. This agreement cannot be
                                          7




16-01119-aih   Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55       Page 7 of 23
      modified except by a written instrument executed by the parties.
      Purchaser acknowledges that Purchaser is not relying on any
      representation that is not contained in this Agreement.

Immediately next to the above section, McZeal initialed “AM” on a line for the

buyer. The “Bill of Sale” also contemplates the possibility of a financing

agreement and its sale to a third-party, stating:

      5. If Purchaser is buying the motor vehicle for cash (this includes a
      Purchaser arranging his own financing), Purchaser agrees to pay the
      Balance Due under this agreement on or before the delivery date. If
      Purchaser is buying the motor vehicle in a credit sale transaction with
      Seller, which is evidenced by an executed installment sale contract,
      and the Seller intends to sell this installment sale contract to a third
      party finance source, this agreement will not remain binding if a third
      party finance source does not agree to purchase the installment sale
      contract based on this agreement.

The “Bill of Sale” also provides that it “shall be interpreted, construed, and

enforced according to the laws of the State of Ohio.”

                     “Retail Motor Vehicle Credit Application”

      McZeal signed a “Retail Motor Vehicle Credit Application” that provides

information to World Auto to submit to American Credit Acceptance to evaluate

McZeal’s eligibility for credit. The application indicates the credit was for

individual rather than business or joint purposes and reiterates the financing terms

detailed in the “Retail Installment Contract and Sales Agreement.” McZeal signed

her name in the “signatures” block and initialed at the bottom of page 1.

                                           8




16-01119-aih   Doc 58    FILED 03/14/19    ENTERED 03/15/19 10:34:55      Page 8 of 23
                             “Spot Delivery Agreement”

      McZeal also signed a “Spot Delivery Agreement” that provides World Auto

the ability to rescind the sale and explains the process if such rescission were to

occur. The agreement states, in pertinent part:

      This agreement is attached to and forms a part of that certain
      installment sales agreement (installment contract) between WORLD
      AUTO NETWORK, INC, dealer, and the undersigned buyer(s), and
      concerns the following described vehicle . . . . Pending the purchase of
      the installment sales agreement (retail installment sales contract-
      chattel paper) by a financing institution, delivery of the above
      described vehicle by dealer is hereby made to buyer(s) as a
      convenience to buyer(s) and is subject to all terms and conditions of
      the “buyers order” executed concurrently.” . . . Any untrue or
      incorrect statement, or any misrepresentation by buyer(s) in said
      application or in any of the documents comprising the transaction to
      purchase the installment sales agreement (retail installment contract-
      chattel paper) within three (3) days, or at the option of the dealer
      which may be extended for an additional twenty-seven (27) days
      thereafter, shall entitle dealer immediately to rescind the sale.”

                      SUMMARY JUDGMENT STANDARD

      Federal Rule of Civil Procedure 56, made applicable to bankruptcy

proceedings by Bankruptcy Rule 7056, provides that a court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Fed R. Bankr. P. 7056. Although Rule 56 was amended in

2010, the amendments did not substantively change the summary judgment

                                          9




16-01119-aih   Doc 58   FILED 03/14/19     ENTERED 03/15/19 10:34:55      Page 9 of 23
standard. Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 533

(6th Cir. 2012). “A court reviewing a motion for summary judgment cannot weigh

the evidence or make credibility determinations.” Ohio Citizen Action v. City of

Englewood, 671 F.3d 564, 569 (6th Cir. 2012). “Instead, the evidence must be

viewed, and all reasonable inferences drawn, in the light most favorable to the non-

moving party.” Id. at 570. “A genuine issue of material fact exists ‘if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.’ ”

Yeschick v. Mineta, 675 F.3d 622, 632 (6th Cir. 2012) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).

                                   DISCUSSION

      The Court will first address World Auto’s assertion that this transaction is

not a consumer transaction. A consumer transaction is “a sale, lease, assignment,

award by chance, or other transfer of an item of goods, a service, a franchise, or an

intangible, to an individual for purposes that are primarily personal, family, or

household, or solicitation to supply any of these things.” Ohio Rev. Code

§ 1345.01(A). The evidence presented does not demonstrate that there is a dispute

as to whether the transaction was a consumer transaction. McZeal and World Auto

failed to check the box on the “Retail Installment Contract and Security

Agreement” that, if checked, would indicate the contract was a “business,

                                          10




16-01119-aih   Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55      Page 10 of 23
commercial, or agricultural purpose contract.” Additionally, McZeal indicated in

her affidavit attached to the trustee’s reply in support of his motion for summary

judgment that she purchased the vehicle for personal or home use. (Docket

No. 52-1). World Auto failed to offer any evidence that this was not a consumer

transaction. Therefore, there is no genuine dispute that the transaction between

McZeal and World Auto is a consumer transaction.

       Count One—The Consumer Sales Practices Act Deposit Requirement

      In count one, the trustee alleges that World Auto violated the Consumer

Sales Practices Act by failing to provide McZeal with a receipt for her $2,500

deposit.

      The Consumer Sales Practices Act provides that “[n]o supplier shall commit

an unfair or deceptive act or practice in connection with a consumer transaction.”

Ohio Rev. Code § 1345.02(A). The Ohio Administrative Code, as adopted under

Ohio Revised Code Section 1345.05(B)(2), outlines “substantive rules defining

acts or practices that violate [Section] 1345.02.” Robinson v. McDougal,

62 Ohio App. 3d 253, 260, 575 N.E.2d 469 (3d Dist.1988). The Ohio

Administrative Code provides that it is a deceptive act or practice to accept a

deposit in connection with a consumer transaction unless:




                                         11




16-01119-aih   Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55       Page 11 of 23
      (B) At the time of the initial deposit the supplier must provide to the
      consumer a dated written receipt stating clearly and conspicuously the
      following information:
            (1) Description of the goods and/or services to which the
            deposit applies, (including model, model year, when
            appropriate, make, and color);
            (2) The cash selling price and the amount of the deposit. “Cash
            selling price”, for purpose of this rule, as it relates to motor
            vehicle transactions, includes all discounts, rebates and
            incentives;
            (3) Allowance on the goods to be traded in or other discount, if
            any;
            (4) Time during which any option given is binding;
            (5) Whether the deposit is refundable and under what
            conditions, provided that no limitation on refunds in a layaway
            arrangement may be made . . . ; and
            (6) Any additional costs such as storage, assembly or delivery
            charges.

Ohio Admin. Code § 109:4-3-07(B). A “deposit” means “any amount of money

tendered or obligation to pay money incurred by a consumer for a refundable or

non-refundable option, or as partial payment for goods or services.” Ohio Admin.

Code § 109:4-3-07(D). The act of accepting a deposit without providing the

required information is a deceptive act, and “further dealings between the parties

do not negate the violation.” Ganson v. Vaughn, 135 Ohio App. 3d 689, 693,

735 N.E.2d 483 (1st Dist.1999). A party bringing a claim under the Consumer

Sales Practices Act must prove a violation by a preponderance of the evidence.

Nyman v. de Montfort (In re de Montfort), No. 17-3009, 2017 Bankr. LEXIS 3531,

at *27 (Bankr. N.D. Ohio Oct. 12, 2017); Robinson, 62 Ohio App. 3d at 262.
                                         12




16-01119-aih   Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55      Page 12 of 23
      The “Buyer’s Order” satisfies each of the requirements of a receipt for a

$2,500 deposit. The “Buyer’s Order” lists the model, model year, make, and color

of the vehicle to which the deposit applies, as it shows that McZeal purchased a

2008 black Nissan Rogue. The “Buyer’s Order” also lists the cash selling price

and amount of deposit. The “Buyer’s Order” presents a detailed itemization of the

sale, including the vehicle sale price, various taxes and fees involved, the total

balance due, and the cash down payment of $2,500. The “Buyer’s Order”

indicates McZeal did not trade in any other vehicle, and nothing in the “Buyer’s

Order” or in the filings indicates there was any option available in this transaction.

The “Buyer’s Order” details the conditions upon which the deposit is refundable

on page 2, specifically in the “Agreement to Purchase” and the “Manufacturer”

paragraphs. The parties do not suggest there were any additional costs that were

part of this transaction but were not included in the “Buyer’s Order.”

      In the trustee’s reply, the trustee altered his argument and asserts there was

no receipt provided for the transaction because McZeal only deposited $1,300 of

the listed $2,500, with the remaining balance being deferred. If true, then the

trustee may be successful on a claim that World Auto failed to provide McZeal

with a receipt for her deposit. However, given the conflicting statements even

within the trustee’s own filings as to the amount that McZeal actually paid as a

                                          13




16-01119-aih   Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55       Page 13 of 23
deposit, there is a dispute of material fact as to whether World Auto provided a

proper receipt for McZeal’s deposit. Therefore, the trustee is not entitled to

summary judgment as to liability on count one.

                 Count Two—Failure to Notify of Advertised Price

      In count two, the trustee asserts that World Auto violated the Consumer

Sales Practices Act by failing to notify McZeal of the advertised price of the

vehicle.

      The Ohio Administrative Code provides that it is “a deceptive and unfair act

or practice for a dealer, . . . in connection with the advertisement or sale of a motor

vehicle, to: (34) Fail to notify a consumer of a dealer’s currently advertised price

for a motor vehicle.” Ohio Admin. Code § 109:4-3-16(B).

      In World Auto’s responses to the trustee’s first set of requests for admission,

World Auto admits that it informed McZeal the cash price for the vehicle was

$12,085.00 and did not disclose to McZeal that the advertised price of the vehicle

was $8,485.00. (Docket No. 46, Admissions 6–8). To prove a violation under

Section 109:4-3-16(B)(34), the trustee simply must prove that the dealer failed to

notify the purchaser of the advertised price. Here, World Auto admits that it failed

to notify McZeal, but asserts that the increase in price was for repairs that McZeal

requested. However, even if the reason for the increase were true, World Auto’s

                                          14




16-01119-aih   Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55       Page 14 of 23
failure to notify McZeal of the advertised price still violates this section of the

Consumer Sales Practices Act. Thus, the trustee has demonstrated that there is no

genuine dispute of material fact on this issue and that he is entitled to summary

judgment as to liability on count two.

                   Count Three—Raising the Price of the Vehicle

      In count three, the trustee alleges that World Auto violated the Consumer

Sales Practices Act by raising the price of the vehicle to McZeal.

      The Ohio Administrative Code provides that it is a deceptive and unfair act

or practice for a dealer, in connection with the advertisement or sale of a vehicle, to

“raise or attempt to raise the actual purchase price of any motor vehicle to a

specific consumer except that a trade-in re-evaluation may occur . . ., a negative

equity adjustment for a trade-in vehicle may be made, or the consumer otherwise

consents to such price increase . . . .” Ohio Admin. Code § 109:4-3-16(B)(17). To

prove a violation of the Consumer Sales Practices Act on this theory, the plaintiff

does not have “to demonstrate that the supplier intended to be unfair or deceptive”;

instead, how the consumer views the act or statement determines whether the act is

unfair or deceptive. Frey v. Vin Devers, Inc., 80 Ohio App. 3d 1, 6, 608 N.E.2d

796 (6th Dist.1992).




                                           15




16-01119-aih   Doc 58   FILED 03/14/19     ENTERED 03/15/19 10:34:55       Page 15 of 23
      The trustee has failed to prove the absence of a genuine dispute of material

fact. The trustee alleges that World Auto raised the price to accommodate a

discount charged by the finance company. However, World Auto asserts that it

raised the price of the vehicle to accommodate requests by McZeal for four-wheel

drive. The parties offer contradictory evidence on this issue. World Auto’s

manager stated in a deposition that McZeal requested the repairs; however, McZeal

stated in her affidavit that she did not request repairs. Given the evidence

presented, a reasonable jury could reach either conclusion as to the reason for

World Auto’s increased price. Therefore, the Court denies the trustee’s motion for

summary judgment as to liability on count three.

        Counts Four and Seven—Disclosure of the Terms of Financing and
                     Charging a Usurious Rate of Interest

      In counts four and seven, the trustee alleges that World Auto violated the

Truth in Lending Act, the Retail Installment Sales Act, and the Consumer Sales

Practices Act by failing to disclose to McZeal the terms of financing and by

charging McZeal a usurious rate of interest.

      The Ohio Revised Code provides that “a retail seller or holder may contract

for and receive finance charges or interest at any rate or rates agreed upon or

consented to by the parties to the retail installment contract or revolving budget

agreement, but not exceeding an annual percentage rate of twenty-five per cent.”
                                         16




16-01119-aih   Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55       Page 16 of 23
Ohio Rev. Code § 1317.061. The Truth in Lending Act requires the disclosure of

items that are part of a consumer credit transaction, including charges related to

finance charges. 15 U.S.C. § 1638(a). A “finance charge” is “the sum of all

charges, payable directly or indirectly by the person to whom the credit is

extended, and imposed directly or indirectly by the creditor as an incident to the

extension of credit.” 15 U.S.C. § 1605(a). Finance charges do not include any

charges that would also be required in a comparable cash transaction. Id. A

violation of the Truth in Lending Act must be proven by a preponderance of the

evidence. See Grogan v. Garner, 498 U.S. 279, 286 (1991) (indicating that a

preponderance of the evidence standard is presumed to be the standard applicable

in civil actions).

       The trustee has not demonstrated that he is entitled to summary judgment as

a matter of law on this issue. The evidence presented does not provide enough

information for the Court to make a reasoned determination. Although World

Auto may have inflated the cost of the vehicle, the trustee has not demonstrated as

a matter of law that the vehicle sales price includes finance charges. Therefore, the

trustee is not entitled to summary judgment as to liability on counts four and seven.




                                         17




16-01119-aih   Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55       Page 17 of 23
                        Count Five—Spot Delivery Agreement

      In count five, the trustee alleges that World Auto violated the Truth in

Lending Act and the Consumer Sales Practices Act by requiring McZeal to sign

both the “Spot Delivery Agreement” and the “Retail Installment Contract and

Security Agreement.”

      Congress enacted the Truth in Lending Act in 1968 with the general purpose

of “assur[ing] a meaningful disclosure of credit terms so that the consumer will be

able to compare more readily the various credit terms available to him and avoid

the uninformed use of credit.” 15 U.S.C. § 1601(a); Baker v. Sunny Chevrolet,

Inc., 349 F.3d 862, 864 (6th Cir. 2003). Courts must construe the Truth in Lending

Act liberally in favor of the consumer. Baker, 349 F.3d at 864. To achieve the

purpose of “meaningful” disclosure, Section 1638 requires creditors to clearly and

accurately disclose material terms to the transaction. 15 U.S.C. § 1638(a); Rojas v.

X Motorsport, Inc., 710 F. App’x 708, 710 (7th Cir. 2018). Notably, “[i]f

information disclosed . . . is subsequently rendered inaccurate as the result of any

act, occurrence, or agreement subsequent to the delivery of the required

disclosures, the inaccuracy resulting therefrom does not constitute a violation of

[the Truth in Lending Act].” 15 U.S.C. §1634; Rojas, 710 F. App’x at 710.




                                         18




16-01119-aih   Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55      Page 18 of 23
      The trustee has not demonstrated that he is entitled to summary judgment as

a matter of law. The trustee relies on cases from the Southern District of Ohio to

support his motion for summary judgment on this claim that the “Spot Delivery

Agreement” violated the Truth in Lending Act: Salvagne v. Fairfield Ford, Inc.,

794 F. Supp. 2d 826 (S.D. Ohio 2010), and Patton v. Jeff Wyler Eastgate, Inc.,

608 F. Supp. 2d 907 (S.D. Ohio 2007). Although these decisions are persuasive,

they are not binding on this Court. This Court notes that other courts have held

that spot delivery transactions do not necessarily violate the Truth in Lending Act.

See Janikowski v. Lynch Ford, Inc., 210 F.3d 765, 769 (7th Cir. 2000) (finding that

the practice of “spot delivery” does not violate the Truth in Lending Act when the

statutory obligation of providing truthful disclosures of the consumer’s legal

obligations is satisfied); Anderson v. Frederick Ford Mercury, Inc.,

694 F. Supp. 2d 324, 329 (D. Del. 2010) (recognizing that spot delivery

transactions are not illegal absent some showing of fraud or misrepresentation);

Rucker v. Sheehy Alexandria, Inc., 228 F. Supp. 2d 711, 719 (E.D. Va. 2002)

(noting the Truth in Lending Act does not prohibit spot delivery transactions and

that spot delivery transactions are not illegal absent some showing of fraud or

misrepresentation).




                                         19




16-01119-aih   Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55      Page 19 of 23
      Additionally, the trustee asserts that the “Retail Installment Contract and

Security Agreement” was fully integrated and therefore its terms were made

illusory in violation of the Truth in Lending Act by the unilateral rescission term in

the “Spot Delivery Agreement.” However, the Court has already noted that certain

contracts in this transaction, which were all signed on the same day, incorporated

one another. (Docket No. 21). For example, the “Spot Delivery Agreement”

makes reference to the “Retail Installment Contract and Security Agreement,”

evidencing an intent that these documents be read as incorporating one another.

See Mooneyham v. BRSI, LLC, 682 F. App’x 655, 660 (10th Cir. 2017) (“Although

the [Retail Installment Sale Contract] doesn’t reciprocate this reference, that

omission doesn’t override the intent that [the parties] clearly expressed by

executing the agreements together.”); see also Rojas, 710 F. App’x at 711

(determining that agreements that explicitly incorporated one another did not

contradict each other when one added a condition that the other did not forbid);

Muhammad v. Bedford Nissan, Inc., No. 1:11 CV 1947, 2012 U.S. Dist. LEXIS

1848, at *11–13 (N.D. Ohio Jan. 6, 2012) (finding that the assignment of financing

rights was a condition subsequent and not illusory). Additionally, the “Bill of

Sale” indicates the possibility of the “Retail Installment Contract and Security

Agreement” no longer being binding if a third-party financing source did not

                                          20




16-01119-aih   Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55      Page 20 of 23
purchase the contract, which aligns with the purpose of the “Spot Delivery

Agreement.”

      Because there is no controlling case law in the Sixth Circuit and because the

“Spot Delivery Agreement” may be incorporated with the other contracts in this

transaction, the trustee has not demonstrated that he is entitled to summary

judgment as to liability on count five.

                                 Count Six—Fraud

      In count six, the trustee alleges that World Auto committed fraud because of

its misrepresentations and omissions of fact.

      The Sixth Circuit has determined that, under Ohio law, to establish a fraud

claim, there must be:

       (1) a representation or, where there is a duty to disclose, concealment
      of a fact, (2) which is material to the transaction at hand, (3) made
      falsely, with knowledge of its falsity, or with such utter disregard and
      recklessness as to whether it is true or false that knowledge may be
      inferred, (4) with the intent of misleading another into relying upon it,
      (5) justifiable reliance upon the representation or concealment, and
      (6) a resulting injury proximately caused by the reliance.

Aetna Cas. & Sur. Co. v. Leahey Constr. Co., 219 F.3d 519, 540 (6th Cir. 2000)

(citing Cohen v. Lamko, Inc., 10 Ohio St. 3d 167, 169, 462 N.E.2d 407 (Ohio

1984)); Burr v. Board of Commissioners of Stark Co., 23 Ohio St. 3d 69, 73,

491 N.E.2d 1101 (Ohio 1986). A plaintiff seeking money damages through its

                                          21




16-01119-aih   Doc 58   FILED 03/14/19    ENTERED 03/15/19 10:34:55      Page 21 of 23
claim of fraud must “prove these elements by a preponderance of the evidence.”

Doyle v. Fairfield Mach. Co., 120 Ohio App. 3d 192, 206, 697 N.E.2d 667

(11th Dist.1997); see Household Finance Corp. v. Altenberg, 5 Ohio St.2d 190,

193–94, 214 N.E.2d 667 (Ohio 1966). In contrast, a plaintiff seeking “to rescind a

contract and to recover the consideration paid” must prove these elements by clear

and convincing evidence. Cross v. Ledford, 161 Ohio St. 469, 479, 120 N.E.2d

118 (Ohio 1954); Takis, LLC v. C.D. Morelock Props., Inc., 180 Ohio App. 3d

243, 254, 905 N.E.2d 204 (10th Dist.2008).

      The Court will not grant summary judgment as to liability on count six

because a genuine dispute of material fact exists as to the reason for the difference

in price between the advertised price and the price for which McZeal purchased the

vehicle. A reasonable jury could determine that the increase in the price of the

vehicle was due to McZeal’s request for improvement of the vehicle. If a jury

reaches that conclusion, then the trustee could not prove that World Auto’s

representation of the sale price was made falsely or that World Auto made a false

representation with the intent of misleading McZeal. Therefore, the trustee is not

entitled to summary judgment as to liability on count six.




                                         22




16-01119-aih   Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55       Page 22 of 23
                                  CONCLUSION

      For the reasons stated above, the Court grants in part the trustee’s motion for

partial summary judgment. The Court grants summary judgment in favor of the

trustee as to liability on count two and denies summary judgment as to liability on

all remaining counts. The Court will issue a separate order scheduling a jury trial

and setting related deadlines.

      IT IS SO ORDERED.




                                         23




16-01119-aih   Doc 58   FILED 03/14/19   ENTERED 03/15/19 10:34:55      Page 23 of 23
